Case: 20-11116       Document: 00515848392            Page: 1      Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                                May 4, 2021
                                     No. 20-11116
                                                                              Lyle W. Cayce
                                  Conference Calendar
                                                                                   Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   David Eugene Turner, Jr.,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 6:20-CR-9-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent David Turner, Jr., has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Turner has not filed
   a response. We have reviewed counsel’s brief and relevant portions of the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-11116     Document: 00515848392          Page: 2   Date Filed: 05/04/2021




                                   No. 20-11116


   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion to withdraw
   is GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.




                                        2